         Case 1:19-cv-09439-PKC Document 198 Filed 02/17/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


SECURITIES AND EXCHANGE COMMISSION

                                Plaintiff,                         19 Civ. 9439 (PKC)

                       - against –                                 ECF Case

TELEGRAM GROUP INC. and TON ISSUER                                 Electronically Filed
INC.,

                                Defendants.


     AFFIDAVIT OF JOHN HYMAN IN SUPPORT OF MOTION OF NON-PARTY
       JOHN HYMAN TO SEAL EXCERPTS OF DEPOSITION TRANSCRIPT

I, John Hyman, hereby declare and state:

       1.      I am over 18 years of age, and I submit this declaration in support of my motion

to seal portions of the transcript from my deposition taken on February 4, 2020 that are contained

in Exhibit A to the letter that the Securities and Exchange Commission (“SEC”) filed with the

Court on February 10, 2020 (see ECF Docket No. 181).

       2.      I make this affidavit of personal, firsthand knowledge, and, if called and sworn as

a witness, I could and would testify competently thereto.

       3.      I am the former Chief Investment Advisor of Telegram Group Inc. (“Telegram”),

the defendant in this case. I am not a party to this litigation.

       4.      On February 4, 2020, I was deposed in this case by plaintiff SEC in connection

with my role at Telegram.

       5.      I understand that the SEC filed a letter with the Court on February 10, 2020 (ECF

Dkt. No. 181), in which it made references to portions of my deposition testimony (the “SEC




                                                   1
Case 1:19-cv-09439-PKC Document 198 Filed 02/17/20 Page 2 of 3
Case 1:19-cv-09439-PKC Document 198 Filed 02/17/20 Page 3 of 3
